116 F.3d 1485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David Ralph CARROLL, Plaintiff-Appellant,v.UNITED STATES of America;  Leo Anderson;  David K. Hill,Defendants-Appellees.
No. 95-16864.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997**Decided June 19, 1997.

Appeal from the United States District Court for the District of Arizona Paul G. Rosenblatt, District Judge, Presiding.
MEMORANDUM*
Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
David Carroll appeals pro se the district court's grant of defendants' motion to stay discovery pending resolution of their summary judgment motion in Carroll's action alleging malicious prosecution.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


2
We review a district court's discovery ruling for abuse of discretion.  See Alaska Cargo Transp., Inc. v. Alaska R.R. Corp., 5 F.3d 378, 383 (9th Cir.1993).  A stay of discovery pending the resolution of another issue is proper if discovery would not affect a decision on that issue.  See Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir.1988).


3
Because we accept the district court's reasoning that Carroll failed to establish a genuine issue of material fact and that defendants were immune to Carroll's claims, we conclude that the district court did not abuse its discretion by granting the motion to stay discovery.  See id.


4
All pending motions are denied as moot.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Carroll's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3